DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 02/10/2021 for 16/204774. Claims 1, 3-4, 7-9, 11-12, 15-17, and 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In response to Applicant’s statement that “claims 1, 3-9, 11-17, and 19-20 are pending in the present application” [pg. 9, para 1], Examiner respectfully notes that claims 5-6, 13-14, and 19 have been canceled per the claims filed 02/10/2021 and thus claims 1, 3-4, 7-9, 11-12, 15-17, and 19 are pending in the instant application.
In response to Applicant’s amendments, the objection of claims 9 and 17 have been withdrawn.
Applicant's arguments, see Claim Rejections - 35 USC 103, with respect to claim 1 have been fully considered but are not persuasive.
Applicant acknowledges that Fink discloses receiving a permission restriction to a video from the owner of the video but asserts that Fink does not teach "receiving, by the server computing device, at least one restriction on access to the first directional bullet screen from the first user" [pg. 9, para 5-pg. 10, para 2]. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition of "directional bullet screen", merely an example of how one is displayed, "comments may be displayed with the content on the same screen. For example, the comments may be displayed in an overlay above the content. The comments may be encoded into a 
Fink also teaches where an owner may add annotations to a video they own [Fig. 3, para 0022, 0040-0042], thus an owner user of Fink may be interpreted as "a first user" from whom message data comprising at least one comment is received. Therefore, when an owner sets permissions to view and/or interact with annotations associated with a displayed video owned by the user [para 0025, 0044], Fink teaches "receiving, by the server computing device, at least one restriction on access to the first directional bullet screen from the first user".
Applicant acknowledges that Fink discloses receiving a request for a video and retrieving annotations for the video but asserts that Fink does not teach "receiving, by the server computing device, a request of accessing the first directional bullet screen sent from a third user" [pg. 10, para 3-5]. Examiner respectfully disagrees.
Fink teaches a client user requesting to view a video from a server [para 0048]. Because the requested video is also an annotated video, the server retrieves both the video and the annotations associated with the video in response to the user request [para 0048]. Therefore, by interpreting the user request for a video to include retrieving both the video and the annotations associated with the video [para 0048], Fink teaches "receiving, by the server computing device, a request of accessing the first directional bullet screen sent from a third user".
Applicant acknowledges that Fink restricts user annotation access but asserts that Fink does not teach "denying, by the server computing device, the request of 
Applicant's specification does not disclose a special definition of "denying the request of accessing", merely an example of how one is performed, "the creation of the group bullet screen platform is realized, that is, one user who satisfies the creation condition creates a group bullet screen platform on which a specific group of people can share bullet screen, another user can enter into the group bullet screen platform only when he is permitted by the creating user or his user information satisfies the entry limit preset by the video website operator, once the user enters into the group bullet screen platform, he will receive the objective directional bullet screen, if his user information does not satisfy the entry limit, he will return to the previous interface" [Specification, pg. 17:5-11]. Thus Applicant appears to argue "denying the request of accessing" is one where a group bullet screen platform is not realized. This definition of "denying" is not recited in the claim.  The broadest reasonable interpretation of "denying the request of accessing" includes withholding any portion of the request. Fink teaches allowing various levels of user access when viewing an annotated video based on user permissions [para 0025, 0042-0044, 0048-0049]. Therefore, by not providing annotation abilities or restricting annotation abilities to specific times or areas of the requested video [para 0042-0044], Fink teaches a "denying, by the server computing device, the request of accessing the first directional bullet screen".
Applicant's arguments with respect to the limitation "causing a display device used by the third user to return to a previous display interface immediately before the third user sent the request of accessing the first directional bullet screen based in part at least on determining that the user information associated with the third user does not satisfy the at least one restriction" have been considered but are not persuasive because the arguments do not apply to the newly cited Cady reference being used in the current rejection.
Claim 1 remains rejected.
Claims 9 and 17 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 3-4, 7-8, 11-12, 15-16, and 19 remain rejected at least based on their dependence from independent claims 1, 9, and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, 7-9, 11-12, 15-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 17 recite the newly amended limitation "causing a display device used by the third user to return to a previous display interface immediately before the third user sent the request of accessing the first directional bullet screen". While the original disclosure recites returning a user to a previous interface [“another user can enter into the group bullet screen platform only when he is permitted by the creating user or his user information satisfies the entry limit preset by the video website operator, once the user enters into the group bullet screen platform, he will receive the objective directional bullet screen, if his user information does not satisfy the entry limit, he will return to the previous interface”, Specification, pg. 17:5-11], the disclosure does not appear to explicitly recite that the previous display interface is one which was immediately before the user sent the request of accessing the directional bullet screen.
Claims 3-4, 7-8, 11-12, 15-16, and 19 are rejected under the written description requirement for failing to remedy the deficiencies of parent claims 1, 9, and 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 7-9, 11-12, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 9, and 17, the term "immediately" is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The previous display interface has been rendered indefinite by the use of "immediately", because it is not possible to determine the duration before a previous display would be considered immediately before the third user sent the request of accessing the first directional bullet screen.  For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "immediately" to mean "a previous display interface [[immediately]] before the third user sent the request of accessing the first directional bullet screen".
Claims 3-4, 7-8, 11-12, 15-16, and 19 are rejected as being indefinite for failing to remedy the deficiencies of parent claims 1, 9, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 8-9, 11-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 20090300475 A1) in view of Xiao et al. (CN 106792237 A, machine translation attached) and Cady (US 20030233361 A1).

As to claim 1, Fink discloses a method for generating and presenting comments relative to video frames among selected users [para 0025, display video with annotations to subset of users] in a network community comprising a server computing device and a plurality of client computing devices [Fig. 1, para 0013-0014, system environment includes server connected through network to clients, note server functionality may be performed in a single device], comprising:
receiving, by the server computing device [para 0022, server includes annotation functionality], message data from a first user, the message data comprising at least one comment on a video [Fig. 3, para 0022, 0029-0030, annotation interface receives user input to create annotation displayed on video, where annotations include text];
determining, by the server computing device [para 0025, server includes authentication functionality], that the at least one comment is restricted to be viewable by a first selected group of users based on an input by the first user [para 0042-0044, server authenticates annotation access to particular group of users based on owner specifying the group of users, where access includes viewing annotations with the video (see viewing annotations at para 0048-0049)];
determining, by the server computing device, that user information associated with the first user satisfies at least one predetermined condition [para 0042-0044, server authenticates current user based on user being on the list of authorized users];
generating, by the server computing device, a first directional bullet screen comprising the at least one comment [para 0049-0050, server provides playing video with annotations], context information … [para 0030, 0050, video includes annotation information including video location and time], and directional [para 0046, 0049-0050, video includes access permissions where only members belonging to a specified group may view video annotations];
receiving, by the server computing device, at least one restriction on access to the first directional bullet screen from the first user [para 0043-0045, server receives owner input specifying permissions for video];
receiving, by the server computing device, a request of accessing the first directional bullet screen sent from a third user [para 0048, user client requests annotated video from server];
determining, by the server computing device, whether user information associated with the third user satisfies the at least one restriction [para 0044-0045, 0048, server authenticates current user information against members of a group given access];
transmitting, by the server computing device, the first directional bullet screen to the third user based at least in part on determining that the user information associated with the third user satisfies the at least one restriction [Fig. 2, para 0025-0026, 0049-0050, server provides video to member who is part of the group of users given access];
denying, by the server computing device, the request of accessing the first directional bullet screen [para 0025, 0042-0044, 0048-0049, server restricts annotation ability with respect to the requested annotated video, where restrictions include view only or restricting annotation areas] and
causing a display device used by the third user to return to a … display interface … [related to] the first directional bullet screen based in part at least on determining that the user information associated with the third user does not satisfy the at least one restriction [Fig. 2, para 0042, 0047, provide basic video interface for annotated video if server does not authenticate user for access to annotated video];
transmitting, by the server computing device, the first directional bullet screen to a fifth user who is watching the video based on determining that the fifth user is [para 0046, 0048-0050, server provides video playback to user after authenticating user as belonging to a specified access group], wherein the at least one comment is displayed … based on the context information and is viewed by the fifth user [para 0049-0050, user views video playback including annotations displayed at locations and times during the video (read: context information, see annotation locations and times set at para 0030)].
 However, Fink does not specifically disclose context information indicating that the at least one comment is to move across at least one frame of the video; wherein the at least one comment is displayed by moving across the least one frame of the video based on the context information; and transmitting, by the server computing device, a public bullet screen other than the first directional bullet screen to a sixth user who is watching the video based on determining that the sixth user does not belong to the first selected group of users, wherein the public bullet screen comprises a second comment on the video that is viewable by any user and context information indicating that the second comment moves across one or more frames of the video.
Xiao discloses:
context information indicating that [] at least one comment is to move across at least one frame of [] video [lines 297-317, message animation moves message across video screens (read: frame) while video is playing, note a video playback screen would include at least one frame of the video];
wherein the at least one comment is displayed by moving across the least one frame of the video based on the context information [lines 397-317, display message superimposed on video while it is playing, where displayed message is animated to move from one end of the video screen to another]; and
transmitting, by the server computing device [lines 159-173, server provides video playback screen], a public bullet screen other than [a] first directional bullet screen to a sixth user who is watching the video based on determining that the sixth user does not belong to [a] first selected group of users [lines 187-226, display video playback screen (read: public bullet screen, where broadest reasonable interpretation of public screen includes one which is accessible by any user) to user determined outside of a group of user devices, note server determines user group upon logging in (see user group at lines 159-173); note group membership allows different messages to be displayed, thus a video playback screen (read: first directional screen) displayed to a user device inside of a group would include inter-group messages and be different than a video playback screen displayed to a user outside of the group], wherein the public bullet screen comprises a second comment on the video that is viewable by any user [lines 227-239, display video screen with a message to all users connected to server] and context information indicating that the second comment moves across one or more frames of the video [lines 227-239, 303-317, display video with message to all users, note message may be animated to move during a video playback screen].
Fink and Xiao are analogous art to the claimed invention being from a similar field of endeavor of video management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify displayed comments as disclosed by Fink with moving comments displayed to different users as disclosed by Xiao with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fink as described above to more easily manage messages for different user groups [Xiao, line 211-226].
However, Fink and Xiao do not specifically disclose a previous display interface immediately before the third user sent the request of accessing the first directional bullet screen.
Cady discloses: a previous display interface immediately before [a] third user sent [a] request of accessing [a] … screen [Fig. 2, para 0031-0035, display previous login screen after user enters incorrect information to access resource page].
Fink, Xiao, and Cady are analogous art to the claimed invention being from a similar field of endeavor of data communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display interface as disclosed by Fink and Xiao with previous display interface as disclosed by Cady with a reasonable expectation of success.
[Cady, para 0002].

As to claim 3, Fink discloses the method of claim 1, wherein the determining whether user information associated with the first user satisfies at least one predetermined condition further comprises:
presetting, by the server computing device, the at least one predetermined condition [para 0045, owner predefines access control lists];
extracting, by the server computing device, the user information associated with the first user [para 0042, 0048, server determines user identity],
wherein the user information comprises a level of an account of the first user [para 0025, 0044, user identity includes access tier granted for specific video], an attribute of the first user [para 0020, user identity information includes user identifier], and a score associated with the first user in the network community [para 0045, user identity information includes user network credibility score]; and
comparing, by the server computing device, the user information associated with the first user with the at least one predetermined condition [para 0042, 0045, authentication server compares user identity to access lists].

As to claim 4, Fink discloses the method of claim 1, wherein the generating a first directional bullet screen further comprises:
generating, by the server computing device, a name for the first directional bullet screen [Fig. 5, para 0040-0041, 0043, server provides URL for annotated video];
identifying, by the server computing device, an upper limit of a number of the first selected group of users [para 0020, server maintains a number of all users, note owner is limited by number of all users on the website when specifying user access list (see access list at para 0044-0045)]
identifying, by the server computing device, a valid period of the first directional bullet screen [para 0044, server receives input specifying video time range that may accept annotations, note the broadest reasonable interpretation of a valid period includes a period when user input is accepted].

As to claim 8, Fink discloses the method of claim 1, further comprising:
loading, by the server computing device, the first directional bullet screen previously generated [Fig. 2, para 0026, server provides annotated video to client];
receiving, by the server computing device, a request of modifying the first directional bullet screen from the first user [para 0013, 0022, 0027-0028, server receives user input to interact with annotation, note annotations may modify video playback]; and
modifying information associated with the first directional bullet screen based on the received request [para 0027-0028, perform action associated with selected annotation, note actions include redirecting website URL or modifying video playback].

As to claim 9, Fink, Xiao, and Cady, combined at least for the reasons above, Fink discloses a computing system of generating and presenting comments relative to video frames among selected users in a network community [Fig. 1, para 0013-0014, 0049-0050, system environment includes server connected through network to clients, where server provides videos with annotations], comprising: at least a processor [para 0013, 0054, system includes processor]; and at least a memory communicatively coupled to the at least a processor [para 0013, 0053-0055, system includes memory with processor] to configure the at least a processor to: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 11-12 and 16, Fink, Xiao, and Cady, combined at least for the reasons above, disclose the computing system of claim 9 comprising limitations 

As to claim 17, Fink, Xiao, and Cady, combined at least for the reasons above, Fink discloses a non-transitory computer-readable storage medium bearing computer-readable instructions that upon execution on a computing device [para 0053-0054, memory stores programs for computing apparatus] cause the computing device at least to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 19, Fink, Xiao, and Cady, combined at least for the reasons above, disclose the non-transitory computer-readable storage medium of claim 17 comprising limitations substantially similar to those recited in claim 4 and is rejected under similar rationale.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink, Xiao, and Cady as applied to claim 1 above, and further in view of Wittenberg (US 20050078668 A1).

As to claim 7, Fink discloses the method of claim 1, further comprising:
determining, by the server computing device, whether a fourth user … previously visited the video when the fourth user is currently visiting the video [para 0040, 0048, server authenticates current user requesting video, note an owner requesting their own video would have previously visited the video when uploading it (see uploading at para 0019)];
transmitting, by the server computing device, the public bullet screen to the fourth user based on determining that the fourth user visits the video [Figs. 3, 5, para 0047-0048, 0050, server provides client user with requested video, note the broadest reasonable interpretation of a public page includes one which may be accessed]
transmitting, by the server computing device, the first directional bullet screen that the fourth user previously accessed to the video based on determining that the fourth user previously visited the video [Figs. 3, 5, para 0040-0042, 0048, server provides annotated video interface if owner accesses their own video].
However, Fink, Xiao, and Cady do not specifically disclose determining whether a fourth user visits the video for a first time… when the fourth user is currently visiting the video; and transmitting, by the server computing device, the public bullet screen to the fourth user based on determining that the fourth user visits the video for the first time.
Wittenberg discloses:
determining whether a fourth user visits the video for a first time … when the fourth user is currently visiting the video [para 0032, 0034, first access to a web page during a time period, note web services include videos];
transmitting, by the server computing device, [a] public bullet screen to the fourth user based on determining that the fourth user visits the video for the first time [para 0034, redirect user to another web page on first access, note the broadest reasonable interpretation of a public page includes one which may be accessed].
Fink, Xiao, Cady, and Wittenberg are analogous art to the claimed invention being from a similar field of endeavor of data communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting a bullet screen as disclosed by Fink, Xiao, and Cady with transmitting a screen on a first time a user visits content as disclosed by Wittenberg with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fink, Xiao, and Cady as described above to redirect customer traffic to a captive portal or to communicate important news to one or more subscribers [Wittenberg, para 0017-0018].

As to claim 15, Fink, Xiao, Cady, and Wittenberg, combined at least for the reasons above, disclose the computing system of claim 9 comprising limitations substantially similar to those recited in claim 7 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145